Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The preliminary amendment filed on 02 December 2021, in which claims 3 – 6, 8, 10, and 12 were amended is acknowledged. Claims 1 – 13 are pending in the instant application.
Priority
	The instant application is a US non-provisional application No. 17/445,792 filed on 24 August 2021, which claims benefit to US provisional application No. 63/070147 filed on 25 August 2020.
Information Disclosure Statement
	No information disclosure statement (IDS) was included in the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites “use of the polymorph of claim 1 in the manufacture of a medicament for treating a liver disorder” and claim 13 recites “the use of claim 12, wherein the liver disorder is liver inflammation, liver fibrosis, alcohol induced fibrosis, steatosis, alcoholic steatosis, PSC, PBC, NAFLD, or NASH.” Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) (see MPEP 2173.05(q).
Allowable Subject Matter
Claims 1 – 11 are allowed.

The present invention is drawn to a polymorph of (2E)-3-fluoro-2-({[2-(4-methoxypiperidin-1-yl)pyrimidin-5-yl]oxy}methyl)prop-2-en-1-aminium 4-methylbenzenesulfonate (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
) specifically one that has XRPD comprising peaks at angles 2-theta of 13.7, 18.0, and 25.5. The product of the instant claims are novel and non-obvious over the prior art. Coates (US 10,287,270) is the closest prior art teaching compounds of formula (i): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
where n = 1 or 2 and R1 = H or Me. None of the published products anticipated, or rendered obvious the specific polymorphs that described in the instant application.
Therefore Claims 1 – 11 are allowed. 

Conclusion
Claims 1 – 11 are allowed.
Claims 12 – 13 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CRAIG MIXDORF whose telephone number is (571)272-9060. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.M./Examiner, Art Unit 1624                                                                                                                                                                                                        
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624